 



Exhibit 10.10

MANAGEMENT SERVICES AGREEMENT

     THIS AGREEMENT, made and entered into as of the 1st day of December, 2000
(the “Contract Date”), between CGI Management, Inc., a corporation organized
under the laws of the State of Delaware, (hereinafter referred to as “Management
Company”), and GF/Arlington, Inc., a Texas nonprofit corporation, organized
under the laws of the State of Texas (hereinafter referred to as “Owner”).

     WHEREAS, Owner intends to construct and operate a 176 unit home for the
aged community located in Arlington, Texas, known as the Arlington Retirement
Community Project (hereafter referred to as the “Facility”); and

     WHEREAS, Owner intends to finance its development of the Facility through
(a) the issuance of a $12,625,000 Tarrant County Housing Finance Corporation
Senior Housing Revenue Bonds (Arlington Retirement Community Project) Series
2000 (the “Bonds”) issued by Tarrant County Housing Finance Corporation, Texas
(the “Issuer”), and related documents including a Trust Indenture between the
Issuer and Bank One, Texas, N.A. (the “Trustee”), a Loan And Financing Agreement
between the Issuer and Owner (the “Loan and Financing Agreement”), a Promissory
Note from the Owner to the Issuer in the amount of $12,625,000, a Deed Of Trust,
Security Agreement and Assignment Of Rents and Leases and Financing Statement
from the Owner to Shelley Mefford for the benefit of the Issuer, a Replacement
Reserve and Security Agreement among the Owner, MuniMae Portfolio Services, LLC
(the “Servicing Agent”) and the Trustee, a Regulatory Agreement and Declaration
of Restrictive Covenants between the Issuer, Owner and the Trustee, and UCC
Financing Statement from the Owner to the Issuer and/or the Trustee
(collectively, the “Bond Documents”) and (b) a loan from Municipal Mortgage &
Equity, LLC (“MuniMae”) in the amount of $783,500 (the “Taxable Loan”), and
related documents including a Loan Agreement between Owner and MuniMae, a
Promissory Note from Owner to MuniMae in the amount of $783,500, a Second Deed
of Trust, Security Agreement and Assignment of Rents and Leases, and Financing
Statement from the Owner to Sidney H. Swearingen for the benefit of MuniMae and
UCC Financing Statements from Owner-to MuniMae (collectively, the “Taxable Loan
Documents”, and together with the Bond Documents, the “Financing Documents”);
and

     WHEREAS, Owner desires to have Management Company provide management
services to the Facility; and

     WHEREAS, Management Company possesses the expertise to furnish management
services and his indicated a willingness to provide management services with
respect to the Facility on the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the foregoing, and the terms and
conditions hereafter set forth, Management, Company and Owner agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE 1.

OPERATING TERMS AND APPOINTMENT AND EMPLOYMENT OF
MANAGEMENT COMPANY AS AGENT AND GENERAL MANAGER OF THE
FACILITY

     1.1 Term. The term of this Agreement shall commence on the first day that a
“certificate of occupancy” is issued with respect to the Facility (the
“Commencement Date”), and shall continue until the fifth anniversary of such
commencement date, subject to earlier termination as set forth in Article 5
hereof.

     1.2 Employment of Management Company. Owner hereby appoints and employs
Management Company to serve as operating manager of the Facility; and Management
Company agrees to act as operating manager of the Facility, to supervise, direct
and control the day-to-day business activities and management of the Facility
and all phases of its operations in the name of and on behalf Owner upon the
terms and conditions hereinafter stated. Management Company shall be responsible
for managing the Facility and all of its assets and services with the same
degree of diligence and skill as is employed by a reasonably prudent management
company in the management of similar facilities, in compliance with all
obligations imposed on Owner which are known to Management Company, including,
without limitation, the obligations contained in the Financing Documents.
Management Company shall, subject to compliance of Owner with its obligations;
hereunder, do all things as may be reasonably required to maintain and preserve
all necessary licenses, permits and approvals to operate the Facility so as to
comply with all applicable law, rules and regulations provided, however, and
notwithstanding any other provisions of this Agreement to the contrary,
Management Company shall not be required to expend its own funds in performing
any of its obligations herein. Management Company shall not be deemed to be in
violation of this Agreement if it is prevented from performing any of its
obligations hereunder for any reason beyond its control including, without
limitations, strikes, lockouts, or unforeseen changes in statutes, regulations
or rules of appropriate governmental or, regulatory authorities. Except as
provided for herein, Management Company makes no warranties, express or implied,
and except as provided herein shall not assume any financial or other
responsibilities in connection with its obligations hereunder and shall not be
obligated to contribute its own funds in connection with the management of the
Facility.

     1.3 Retention of Legal Ownership by Owner. Owner shall at all times
continue to exercise legal ownership over the assets and operations of the
Facility, and Management Company shall perform it responsibilities as described
in this Agreement as agent to Owner in accordance with written policies and
directives adopted by Owner. Management Company will propose written policies
and directives from time to time for adoption by the Owner. By entering into
this Agreement, Owner does not delegate to Management Company any of the powers,
duties, and responsibilities vested in the Owner by law, or by its Articles of
Incorporation or Bylaws. Owner may, according to the terms of this Agreement
(i) direct Management Company to implement appropriate policies and procedures
at the Facility, (ii) adopt as policies and procedures of the Facility
recommendations and proposals made by Management Company, or (iii) adopt as the
policies and procedures of the Facility the Owner’s own proposals, subject to
any limitations stated herein. the policies and procedures for the Facility
shall be reduced to a written Policies and Procedures Manual (the “Policies and
Procedures Manual”), and any and all

2



--------------------------------------------------------------------------------



 



changes in the standard policies and procedures of Management Company will be
documented and clearly expressed in the Policies and Procedures Manual as
“Owners Exceptions”. Manager shall maintain a copy of the Policies and
Procedures Manual at the Facility. Prior to the Contract Date, the Management
Company shall have presented to Owner for its approval, which approval shall not
be unreasonably withheld, a Marketing Plan for the following 12 month period.

     Whenever this Agreement calls for the approval of Owner, such approval
shall be expressed in writing executed by a duly authorized officer of Owner and
such approval shall not be unreasonably withheld or delayed. In the absence of
any requirement for Owner consent, Management Company shall be entitled to rely
upon its business judgment and act accordingly.

     1.4 Management Services to be Provided by Management Company. During the
term of this Agreement, Management Company shall, as agent and on behalf of
Owner, manage all aspects of the day-to-day operation of the Facility,
including, but not limited to, staffing, hiring, supervising and firing of all
personnel, accounting as is customary and appropriate for a retirement facility
similar to the Facility (but not audit), billing, collections, setting of rates
and charges (which rates and charges, shall, however, be approved in advance by
Owner), and general on-site administration. In connection therewith, Management
Company (either directly or through supervision of employees of the Owner at the
Facility), shall use its best efforts to:

A. Select, employ, supervise and train an adequate staff of housekeepers,
maintenance, food service, activities, marketing, office and other employees,
including but not limited, to an Executive Director (the “Executive Director”)
and Assistant Executive Director (the “Assistant Executive Director”) for the
Facility, and promote, direct, assign and discharge all such employees, all in
accordance with such policies as may be established by Owner. Owner has agreed
that as a matter of administrative convenience, such personnel shall in every
instance be deemed employees of Management Company and not of Owner; provided
that Owner reserves the right to direct Management Company to transfer all of
such employees to the payroll of Owner if it deems that desirable. All
reasonable salaries, wages and other compensation of Facility-based personnel
employed by Management Company hereunder, including so-called fringe benefits
(including employer’s FICA taxes, medical and health insurance, pension plans,
payroll taxes, worker’ compensation insurance, bonuses, holiday, vacation,
personal leave and sick leave and the like) shall be deemed reimbursable
expenses of Management Company and reimbursed by Owner within three (3) days
after payment of payroll. As described above, payment of amounts due to
Management Company as reimbursement for the cost of employing Facility-based
personnel will be made as Operating Expenses of the Facility not subject to any
limitations provided in the Financing Documents for payment of Management Fees.
Management Company shall use its best efforts to assure compliance with all
applicable employment, wrongful discharge, anti-discrimination, occupational
safety, and health and other similar laws and regulations applicable to the
employment of Facility-based personnel, and with any applicable private
employment or union contracts: Management Company hereby indemnifies and holds
harmless Owner from any losses, damage, claims, expenses or other liabilities,
including reasonable legal fees and court costs, arising out of or in connection
with a breach or alleged breach of such laws, regulations, or contracts wherein
Management Company is proven (or alleged by a third party) to be negligent in

3



--------------------------------------------------------------------------------



 



the performance of its duties and responsibilities. Management Company shall
maintain its own insurance coverage for employer’s liability. Management Company
shall provide for and maintain an employee training and testing program with
objective standards for all categories of employees which meets or exceeds all
governmental and industry requirements for minimum levels of training and
degrees of experience, all as specified in the Policies and Procedures Manual,
and will provide an adequate level of staffing for all categories of employees.

B. Management Company shall establish general salary scales, personnel policies
and appropriate employee benefits for all Facility staff that shall be
consistent with the Approved Budget. Owner shall have the right to approve or
disapprove all hirings, terminations, raises and bonuses with respect to
Facility-based personnel, whether such personnel are technically employed by
Owner or by Management Company. Owner may require Management Company to notify
Owner at least two days prior to hiring or terminating any Executive Director of
the Facility, and Management Company shall be entitled to take any such proposed
action, if within the confines of the general salary scales, personnel policies
and employee benefits approved by Owner, unless Owner has notified Management
Company that it objects to the proposed action within two business days after
such notice is given;

C. Issue appropriate bills for services and materials furnished by the Facility
and use its best efforts to collect accounts receivable and monies owed to the
Facility; design and maintain, customary accounting, billing, resident and
collection records; and prepare and file insurance, and any and all other
necessary or desirable applications, reports and claims related to revenue
production. All rates for services provided by Owner and for the use of the
Facility, and any changes therein, shall be subject to the prior approval of
Owner. Owner expressly assigns, to the extent permitted by applicable law, to
Management Company the full right, power and authority as its agent to
administer, process and collect on Owner’s behalf and in its name, all
receivables. Owner hereby grants Management Company the right to enforce Owner’s
rights as creditor under any contract relating to the rendering of any services
at the Facility for purposes of collecting accounts receivable and monies owed
the Facility, and Management Company shall use its best reasonable efforts to
collect all such receivables and monies. Any and all refunds, volume discounts,
rebates, reduced rates for timely payment, or other benefits derived from
business done at, on or through the Facility shall be credited to Owner and not
to Management Company. In cases where such refunds, volume discounts, rebates,
reduced rates for timely payment, or other benefits are derived not only from
business done at, on or through the Facility but also at business done at other
facilities managed by Management Company or its affiliates, the amount properly
allocable to the Facility shall be determined by reference to the actual unit
volume purchased, if possible, and otherwise by reference to the ratio of
residential units at he time in the applicable subject to this Agreement as
compared to the number of units in such other applicable facilities;

D. Plan, supervise and conduct a program of regular maintenance and repair of
the Facility. Management Company shall not make any additions to the Facility
increasing the square foot area thereof, without the prior written approval of
Owner, and all such expenditures shall conform to the requirements of the
Financing Documents.

4



--------------------------------------------------------------------------------



 



Management Company shall maintain a maintenance log of all repairs, replacements
or improvements made to the Facility which exceed $1,000 in total cost;

E. Purchase all necessary food, beverages, cleaning and other supplies,
equipment, and furnishings for the operation and maintenance of the Facility and
contract for all necessary services (other than services required to be provided
by Management Company hereunder) for the account of Owner. Unless the consent of
Owner is otherwise obtained, all contracts or agreements entered into by
Management Company for the account of the Owner shall be for a term of one
(1) year or less, and shall provide for payments within the then current
Approved Budget, as defined in Section 1.5 hereof. To the extent permitted by
law and the terms offered by vendors, Management Company will offer to the
Facility the opportunity to participate in any group or volume purchasing
contracts in which the Management Company may from time to time participate
wherein such participation by the Facility, in the sole opinion of Management
Company, is deemed to be appropriate and practical. The Owner recognizes herein
that certain of such services, supplies, equipment, furniture and other items
such as group advertising may be available through Management Company at less
cost and/or better quality and that it may be in the advantage of Owner to
purchase such services and materials, if needed by the Facility, pursuant to an
arrangement whereby the total cost to Management Company will be allocated to
the Facility based on direct use or, in situations where it is impractical to
measure direct use, a pro-ration of the cost based on the relationship that the
number of resident units in the Facility benefiting from such services bears to
the total number of resident units in all facilities benefiting from such
material or service. The Owner further recognizes that due to the significant
attrition rates experienced by homes for the aged and the “need driven” nature
of the business, that public awareness created through advertising and
promotions, is necessary to maintain high occupancy. Consequently, the cost of
any group advertising and group related promotions, including yellow page
advertising, which will benefit the Facility and one or more other facilities
managed by Management Company will be paid by the Facility based on the
relationship the number of living units in the Facility benefiting from such
advertising or promotion bears to the total number of living units benefiting
from such advertising or promotions. Any such expenditures not allowed for in
the “Approved Budget” will be subject to the approval of the Owner. The parties
contemplate that the costs of marketing campaigns and advertising targeted at
the initial fill up of one or more new constructed facilities or additions
thereto that are not owned by Owner will not be charged to Owner.

F. Administer, supervise and schedule all customary resident and other customary
services of the Facility, including the provision of food, and other ancillary
services;

G. Prepare and make orderly and timely payment, from Facility funds, of accounts
payable, employee payroll and withholding, taxes, insurance premiums and all
other customary obligations of the Facility;

H. Institute standards and procedures for moving in and moving out of residents,
for charge residents for services and for collecting the charges from the
residents or third parties, if any;

5



--------------------------------------------------------------------------------



 



I. Furnish to the Facility any and all policy manuals needed with reference to
the operation of the Facility and propose revisions to said policy manuals as is
needed from time to time to assure, to the best of Management Company’s ability,
that the Facility complies with all applicable local, state and federal laws,
regulations and requirements, provided that the foregoing does not constitute a
guaranty of such compliance by Management Company;

J. Assist the Owner in obtaining and maintaining insurance coverage for the
Facility in amounts and types of coverage as specified in the Financing
Documents and such other insurance as is normally carried by properties similar
in the type, services provided and location as the Facility, naming Owner,
Management Company, the Servicing Agent, the Trustee (in the case of the Bond
Documents) and MuniMae (in the case of the Taxable Loan Documents), and such
other persons reasonably requested by Owner as additional insureds. Management
Company shall obtain and maintain at its own cost its own insurance coverage for
employer’s liability insurance. Management Company will provide all professional
liability insurance for the Facility (in the amounts required by Financing
Documents) naming Owner, Servicing Agent, MuniMae and Trustee as additional
insureds. The costs of such insurance will be in accordance with the Approved
Budget and considered an Operating Expense of the Facility not subject to any
limitations provided in the Financing Documents for payment of Management Fees.
Such amounts will be reimbursed by Owner to Management Company on an annual
basis and shall not exceed the cost of such coverage which Owner would have
incurred in the event it obtained such insurance through its own insurance
policies.

K. Negotiate and enter into, in the name of and on behalf of Owner, such
agreements, contracts and orders on a competitive price basis as it may deem
necessary or advisable for the furnishing of services, concessions and supplies
for the operation and maintenance of the Facility;

L. Handle and settle all employee relations matters, union and non-union, and
negotiate on behalf of Owner (and in conjunction with Owner’s counsel) with any
labor union lawfully entitled to represent employees of Owner who work at the
Facility, but any collective bargaining agreement or labor contract must be
submitted to Owner for its prior written approval and execution; provided that
the institution of any litigation and any settlement in excess of the sum of
$5,000 must be approved by Owner;

M. Assist in maintaining all licenses, certifications and permits in the name of
Owner, all as required by law for the operation of the Facility;.

N. Make periodic evaluations of the performance of all departments of the
Facility and provide written notification to Owner in the event of any
substandard performances in the quarterly narrative reports as required in
Section 1 .6(B) of this Agreement;

O. Provide direct marketing service and personnel benefiting the Facility in
accordance with the Approved Budget including a system for identifying and
tracking inquiries and leads and the responses thereto;

6



--------------------------------------------------------------------------------



 



P. Maintain an accounting and internal control system using accounts and
classifications consistent with those used in similar facilities, including
suitable books and records of control and accounts as are necessary or required
in order to comply with all state and federal standards, rules and regulations,
and with Owner’s policies,

Q. Coordinate the provision of home health care and other ancillary services to
residents of the Facility as Management Company may deem reasonable, necessary
or desirable in connection with the, operation of the Facility; and Management
Company shall contract on behalf of Owner with such consultants or other
professionals in connection with the providing and delivery of such services on
a competitive price basis as Management Company shall elect in its reasonable
business judgment, upon prior written approval of the Owner;

R. Within thirty (30) days after the commencement of the term hereof and
annually thereafter, if required by Owner, Management Company shall prepare and
present to Owner written emergency and evacuation procedures for the protection,
warning, and safe and timely evacuation of all residents, guests, invitees, and
staff from the Facility (the “Emergency and Evacuation Procedures”). Management
Company agrees to consult with insurance carrier(s) loss prevention consultants
if so required by Owner, and to change such Emergency and Evacuation Procedures
if recommended by them provided, that the Emergency and Evacuation Procedures
shall at all times comply with applicable governmental requirements. Management
Company shall take such steps as it deems appropriate to assure the proper
training of the Facility’s staff, and shall assure that all residents receive
and are knowledgeable about such Emergency and Evacuation Procedures;

S. Management Company shall take such action as shall be necessary to ensure
that the Facility and the operation thereof by Management Company comply with
all federal, state, aid local laws, rules, regulations, and ordinances
applicable to the Facility or the operation thereof by Management Company,
including Revenue Procedure 97-13, and including any particular laws and
regulations applicable to home for the aged facilities owned by nonprofit
organizations and/or financed with tax-exempt bond financing of which Management
Company is notified in writing by Owner. In the event the terms of this
Agreement or the actions taken hereunder by Management Company or Owner, at any
time, shall fail to comply with any federal, state or local law, rule,
regulation or ordinance, including any regulation of the Internal Revenue
Service relating to the management or operation of home for the aged facilities
owned by a nonprofit organization and/or finance with tax-exempt bond financing
(but in this case only to the extent Management Company has received prior
written notice thereof from Owner), such failure immediately shall be cured by
Management Company and/or Owner and, to the extent such failure requires the
modification of this Agreement, Management Company and Owner agree to make such
modification to cause this Agreement to comply with all applicable rules, laws,
regulations and ordinances. Management Company shall promptly provide to Owner
as and when received by Management Company, all notices, reports or
correspondence from governmental and regulatory agencies that assert
deficiencies or charges against the Facility or that otherwise relate to the
suspension, revocation, or any other action adverse to any approval,
authorization,

7



--------------------------------------------------------------------------------



 



certificate, determination, license or permit required or necessary to own or
operate the Facility. Management Company may, subject to the provisions of the
Financing Documents, at its sole discretion appeal any action taken by any
governmental or regulatory agency against the Facility; provided, however, that
Management Company shall adequately secure and protect Owner from loss, cost,
damage or expense by bond or other means reasonably satisfactory to Owner in
order to contest by proper legal proceedings the validity of any such statute,
ordinance, law, regulation or order, provided that such contest shall not result
in the suspension of operations of the Facility and provided, further, that
Management Company shall have no obligation to secure and protect Owner from any
loss, cost, damage or expense that arises directly out of Owner is breach of any
of its covenants under this Agreement. Management Company shall take such action
as may be necessary to comply promptly with any and all orders, evaluations,
reports, or other requirements of any federal, state, regional, county, or
municipal authority affecting the Facility or the operation thereof, and orders
of the Board of Fire Underwriters or other similar bodies. Management Company,
however, shall not take any action under this Section so long as Management
Company has been informed that Owner is contesting, or has affirmed its
intention to contest any such order or requirement, unless a failure to comply
promptly with any such order or requirement would expose Management Company to
civil or criminal liability. Management Company and Owner shall promptly, and in
no event more than four business days after receipt, notify each other of any
and all governmental or other orders, notices, evaluations, reports or other
requirements from any source which could directly or indirectly impact on the
operation of the Facility. Management Company shall immediately deliver to Owner
copies of all notices received by it or received at the Facility from any
trustee, mortgagee, ground landlord, or other party relating or pertaining to
any of the Financing Documents.

It is the intent of the parties that the cost of Facility-based staff described
in clause (A) and (B) above, the fees and expenses of any collection agency or
collection attorney engaged pursuant to clause (C), the actual third party cost
of the maintenance and repairs described in clause (D), the cost of food and
supplies described in clause (E) and such other services described in clause
(E) which, in the home for the aged industry, are not normally provided by a
management company, the food and ancillary services described in clause (F), the
actual payment of obligations pursuant to clause (G), the cost of actually
complying with applicable law and other requirements pursuant to clause (I) and
(S), the cost of insurance described in clause (J), the cost of any labor
attorney engaged pursuant to clause (L), the wages, salaries, commissions, and
benefits of any full-time or part-time marketing personnel who work on-site
exclusively for the Owner and exclusively for the Facility, and the cost of
ancillary services provided pursuant to clause (Q), shall not be borne by,
Management Company, and that all such costs shall instead be paid by Owner,
except to the extent that home health care and other ancillary services may be
billed directly to the residents to whom such services were provided. Except and
to the extent approved as a part of an Approved Budget, or otherwise approved by
Owner, the following expenses shall be paid by Management Company, without
reimbursement by Owner:

8



--------------------------------------------------------------------------------



 



  (i)   any expenses for Management Company’s home office, equipment or
supplies, excluding direct charges for overnight postage as allowed in the
Approved Budget;     (ii)   any overhead expense of Management Company incurred
in its general offices; salaries of any executive or supervisory personnel of
Management Company, including travel expenses associated-with, on-site Facility
visits as allowed in the Approved Budget;     (iii)   salaries, ,wages, data
transmission charges, Internet fees and charges, and expenses allocable to any
personnel for activities with regard ‘to providing in-house accounting services
(other than full-time personnel employed by Owner at the Facility);     (iv)  
any salaries, wages, and expenses for any central office personnel located at
the Facility;     (v)   wages, salaries, or other expenses for any services
provided by or on behalf of Management Company, except as specifically provided
herein and authorized in advance by Owner or allowed for in the Approved Budget;
and     (vi)   any computer time, equipment, communication toll charges, outside
payroll processing service or other expense used or incurred in processing
payroll as such expense relates to Facility-based personnel , employed by the
Management Company or Owner, the books and records of the Facility or in
preparing any statements or reports (other than the annual audit of the
Facility).

Notwithstanding any of the above provisions to the contrary, all capital
expenditures shall be made only in accordance with an Approved Capital Budget
and in compliance with and subject to the terms and provisions of the Loan and
Financing Agreement and the Replacement Reserve and Security’ Agreement,
provided, however, that Management Company may make capital expenditures not
contemplated by the Approve Capital Budget aggregating not more than $5,000 in
any one year without prior approval of Owner or the Servicing Agent, except in
the event of any emergency requiring prompt . action for the protection and
safety of the Facility or the residents and staff therein. In such event, when
it is not practicable to obtain prior approval from the Owner, Management
Company shall be entitled to take any required or necessary action without
Owner’s prior approval, following which a report of the occasion for such action
and the action taken shall be made to Owner and Servicing Agent as soon as
practicable. Approval by the Owner may be evidenced by a board resolution or a
written or oral communication from an officer or authorized representative of
the board of the Owner pursuant to policies established from time to time by the
board of directors of the Owner.

     1.5 Budget. For each Fiscal Year of the Facility, Management Company shall
submit to Owner concurrently with the execution hereof and annually thereafter,
at least 60 days prior to the beginning of each Fiscal Year beginning after the
Contract Date, an annual budget (the

9



--------------------------------------------------------------------------------



 



“Budget”) covering the operations of and proposed capital expenditures to be
made with respect to the Facility containing the following items:

A. A capital expenditure budget (the “Capital Budget”) setting forth an estimate
of the capital expenditures to be incurred for the Facility, on a monthly basis
for the next Fiscal Year and for the next three Fiscal Years when and as
required pursuant to Sections 5.2(dd) and 5 2(ee) of the Loan and Financing
Agreement. Owner may approve or reject each proposed capital expenditure, except
those’ required by law or indicated as mandatory, which shall be approved by
Owner, and those in Management Company’s best reasonable business judgment as
being highly recommended and necessary or appropriate, to which Owner shall not
unreasonably withhold or delay its consent;

B. operating budget (the “Operating Budget”) setting forth an estimate of the
following items for the Facility, on a monthly basis for the next Fiscal Year:



  i.   operating revenue;     ii.   operating expenses, including the costs for
repairs and maintenance.     iii.   expenditures for non-capitalized maintenance
expense of the Facility;     iv.   expenditures for advertising, promotion, and
personnel training programs to be undertaken by Management Company;     v.  
management fees; and     vi.   all other matters required by the Bond Documents.

     The Capital Budget and the Operating Budget shall include input from and be
reviewed by the Executive Director of the Facility, be prepared on an accrual
basis, but shall also contain schedules which set forth the actual cash
expenditures projected to be made during each month during the Fiscal Year for
(x) capital expenditures, and (y) the item described in clauses (ii) through
(vi) of subparagraph (B). The latter schedule shall comply with the requirements
for the “Annual Operating and Capital Budgets” as set forth in Section 5.2(dd)
of the Loan and Financing Agreement.

     Owner shall approve or disapprove of the proposed Budget in writing to
Management Company, detailing the basis for disapproval, within thirty (30) days
after receipt. If Owner does not approve or disapprove of the proposed Budget
within such thirty (3 ) day period then Owner shall be deemed to have approved
the Budget. If Owner disapproves the Budget, Management Company will resubmit a
Budget within fifteen (15) days after initial rejection. Owner shall approve or
disapprove any such resubmitted Budget within fifteen (15) days of its receipt
thereof The Owner shall not unreasonably withhold its approval of any budget
submitted by Management Company. The Bud et and the Capital Budget and the
Operating Budget components thereof as so finally approved by Owner shall
constitute the “Approved Budget”, the “Approved Capital Budget” and the
“Approved Operating Budget respectively, for purposes hereof and the schedule
set forth in clause (y) of the preceding paragraph shall constitute the
Operating Budget for such fiscal year for purposes of the Financing Documents.
Owner will not unreasonably withhold or delay approval of a proposed Budget or
revision.

10



--------------------------------------------------------------------------------



 



     An Approved Operating Budget shall constitute authorization for Management
to expend funds to operate and manage the Facility pursuant to such Approved
Budget, and Management Company may do so without further approval except further
governed by the Financing Documents. Management Company shall use its best
efforts to adhere to the Approved Budget, provided, however, that Management may
exceed the Operating Budget for any given month provided the excess expenditure
does not reflect the need to revise and amend the Approved Operating Budget for
the current fiscal year. Any revision or amendment to the Approved Operating
Budget shall conform to the provisions of Section 1.5 of this Agreement.
Management Company shall us its best efforts to keep monthly cash expenditures
for Operating Expenses, as defined in the Loan and Financing Agreement, within
the estimated monthly level of expenditures shown in the schedule set forth in
such clause (y), as so finally approved by Owner.

     If at any time circumstances indicate that the Approved Operating Budget
does not properly take into account the projected needs of the Facility,
Management Company shall notify Owner of the same and shall submit to Owner a
proposed revision to the Approved Operating Budget which Owner shall approve or
disapprove within thirty (30) days after submission. If the proposed revision is
disapproved by Owner, Owner and Management Company shall endeavor to agree on a
revised Operating Budget.

     Once approved, Management Company’s authority as to any revised Operating
Budget shall be the same as that authorized for the original Approved Operating
Budget.

     The Approved Capital Budget shall constitute authorization for Management
Company to make the capital expenditures contemplated thereby, but unless
otherwise approve, by Owner, such capital expenditures will be paid only from
monies withdrawn from the Replacement Fund or the Construction Fund created
under the Indenture and such draws shall be subject to the terms and procedures
of the Indenture, the Loan and Financing Agreement and the Replacement Reserve
And Security Agreement. If Management Company believes the purchase or
installation of new or, replacement equipment or other capital items not
contemplated by the Approved Capital Budget is or will be necessary or
desirable, Management Company shall advise Owner thereof, but shall cause such
items to be purchased and installed only after obtaining the prior written
authorization of Owner.

     Any major capital improvement, addition, or replacement wherein the
estimated exceeds $5,000 and involves more than one contractor with whom Owner
directly will require construction planning and supervision. The Owner may
identify and contract with an independent consultant to provide such
construction planning and on or the Owner may authorize the Management Company
to provide these pursuant to an arrangement wherein such authorization will
provide for a fee to be paid to the Management Company equal to three percent
(3.0%) of the total costs.

     1.6 Reports to Owner

A. During the term of this Agreement, Management Company shall (i) meet with
Owner quarterly and (ii) shall deliver to Owner (and upon written request to the
Servicing

11



--------------------------------------------------------------------------------



 



the following statements for the Facility prepared in accordance with sounding
principles applied consistently from period to period on the accrual basis by
the h (20th) of the month:



  i.   balance sheet dated as of the last day of the preceding month;     ii.  
comparative profit-and-loss statement presenting the results of operations of
the Facility for such preceding month and for year-to-date as compared with the
Approved Operating Budget for that month and for the year-to-date and showing
the variances in dollars and per resident day and/or living unit per day;    
iii.   supporting reports, including copies of any adjustments to journal
entries and a schedule showing the calculations of the Management Fee payable
for the previous month;     iv.   monthly aged accounts receivable report,
accompanied by a narrative regarding any default or termination notices or legal
action instituted;     v.   any other statements, reports or information
required to be given by the Owner to the Servicing Agent, Issuer or the Trustee
by the Bond Documents, including without limitation those required by
Section 5.2(a) of the Loan and Financing Agreement; and     vi.   any other
information relating to the Facility reasonably requested by Owner or the
Servicing Agent.

B. During the term of this Agreement, Management Company shall deliver to Owner
the following statements for the Facility prepared in accordance with sound
accounting principles applied consistently from period to period on the accrual
basis by the last day of the month following the end of each fiscal quarter of
Owner:



  i.   a narrative analysis of the results of operations for such fiscal quarter
and year-to-date fiscal quarters, including an explanation of all material
variances from the Approved Budget;     ii.   capital improvement analysis,
setting forth expenses for capital improvements incurred to date and estimated
amounts to be incurred during the remainder of the calendar year, with a
narrative explanation of any anticipated material variances from the Approved
Budget; any other information which is material to the operation of the
Facility, including, but not limited to, real estate taxation, changes in local
laws affecting the Facility, and pending or threatened litigation;     iii.  
any other statements, reports, books or information required to be given by the
Owner to the Issuer, Servicing Agent or the Trustee by the Bond Documents in the
form and at the times as required therein.

12



--------------------------------------------------------------------------------



 



     C. To insure the reliability and reasonableness of all statements required
by this subsection, Management Company shall regularly perform the following:



  i.   either pay, on or before the respective invoice due dates, all monthly
charges, fees, bills, invoices, etc., normally and customarily incurred for
such’ month in connection with the operation of the Facility, or if any such
charges, fees, bills, or invoices were incurred but are not paid by the last day
of such month, accrue such amounts; and     ii.   accrue proportionally to each
applicable month, any charges payable for a period greater than a month,
including but not limited to real estate taxes, assessments and insurance
premiums.

If due to extraordinary circumstances, Management Company identifies material
expenditures after the last day of the month which are in fact properly
chargeable to that month but which are not reflected on statements submitted
pursuant to this Section, Management Company shall promptly notify Owner of said
expenditures. All statements required by this Section shall be prepared in
accordance with generally accepted accounting principles.

D. Management Company shall also provide any required assistance to the
independent accountants for the Facility, who shall be selected by Owner, in the
preparation of audited financial statements for the operation of the Facility.
Such audited financial statements shall be prepared at Owner’s expense in
accordance with generally accepted accounting principles consistently applied
and delivered to Management Company and Owner within 120 days after the end of
each Fiscal Year of the Facility and copies of such audit and work papers shall
be provided to Management Company.

E. Management Company shall make available to Owner, Trustee, and Servicing
Agent, for inspection and/or copying by Owner upon request, all books, records
and financial data relating to the Facility in Management Company’s possession.
The Owner shall notify the Management Company at least one business day in
advance of such inspection and shall conduct such inspection during mutually
agreeable business hours.

F. Management Company shall promptly provide Owner with copies of all findings
and reports made pursuant to all licensure and/or certification surveys
conducted at the Facility, and all plans of correction submitted in response
thereto and all correspondence relating to any deficiencies noted pursuant to
such surveys.

G. Management Company shall assist the Owner and its accountants in preparing
and delivering to the Trustee and to the Servicing Agent any required monthly
and annual reports.

H. Management Company shall provide Owner with a market analysis as required
pursuant to Section 5.2(a)(vi) and Exhibit A of the Loan and Financing Agreement
(“Market Survey”), setting forth basic information on competing facilities in
the market

13



--------------------------------------------------------------------------------



 



area of the Facility, including any revisions to the Marketing Plan and
competitive analysis showing the Facility’s position in the market.

I. If any reports required under the Bond Document require substantially the
same information as any reports listed above, the Management Company, at its
sole discretion may substitute such reports for those required herein.

     1.7 Bank Accounts and Working Capital.

A. Management Company, in the Facility names and on behalf of Owner, shall
transfer all Gross Revenues (as defined in the Bond Documents) of the Facility
daily, upon receipt, for deposit into one or more separate, segregated bank
account or accounts of the Facility established in Owner’s name at a bank
selected by Owner (the “Operating Accounts”), provided that upon notice from the
Servicing Agent that a Cash Flow Trap Event has occurred under Section 5.8 of
the Loan and Financing Agreement, the Management Company shall transfer to the
Trustee all Gross Revenues and rental receipts for application as provided in
Section 5.8 of the Loan and Financing Agreement.

B. Upon receipt from the Trustee or the Servicing Agent of any transfer of
monies with respect to Operating Expenses, as defined in the Loan and Financing
Agreement, Management Company shall deposit all such monies in the Operating
Accounts. Management Company shall supervise the disbursements from the
Operating Accounts on behalf of Owner of such amounts and at such times as the
same are required in Management Company’s reasonable business judgment.
Management Company shall discharge such supervisory responsibilities in
accordance with reasonable and customary business standards and practices. All
costs and expenses incurred in the operation of the Facility shall be paid out
of the Operating Accounts. Management Company’s management fee shall be paid out
of the Operating Account, provided, however, that Management Company’s
management fees during the lease up of the Project shall also be payable from
the Working Capital Fund established under the Indenture, to the extent
permitted by the terms of the Indenture. Owner and Management Company shall
specify the signatory or signatories of Management Company required on all
checks or other documents of withdrawal submitted by Management Company on the
Operating Accounts. All checks drawn on the Operating Accounts in the amount of
Ten Thousand and No/100 Dollars ($10,000) or greater shall, unless for items
contained in an Approved Budget and not in excess of the estimated cost thereof
as specified therein, require the signature of both a designated officer or
employee of Management Company and Owner. Funds in the Operating Accounts shall
not be commingled with any other funds controlled by Management Company, and
will be disbursed only in accordance with this Agreement and, from time to time,
upon the specific instructions of Owner, provided that such instructions are not
in violation of any of the Bond Documents. Management Company shall not withdraw
any monies from the Operating Accounts to pay any item other than normal and
customary expenses and costs of operation of the Facility, all capital items as
budgeted or as approved by Owner or any emergency expenses pursuant to
Section 1.4 hereof.

14



--------------------------------------------------------------------------------



 



     1.8 Licenses Permits and Certification.

A. Management Company, as agent of Owner, shall assist Owner in its application
for, in the name of Owner, and to obtain and maintain, on behalf of Owner, all
necessary licenses, permits, consents, approvals and certifications from all
governmental and regulatory agencies which have jurisdiction over the ownership
and operation of the Facility.

B. Neither Owner nor Management Company shall knowingly take any action or fail
to take any action which may cause any governmental authority having
jurisdiction over the operation of the Facility to institute any proceeding for
the suspension, recession or revocation of any necessary license, permit,
consent or approval.

C. Management Company shall, with the prior written approval of and at the cost
of the Owner, have the right, on behalf of Owner, to contest by appropriate
legal proceedings, diligently conducted in good faith in the name of Owner, the
validity or application of any law, ordinance, rule, ruling, regulation, order
or requirement of any governmental or regulatory agency having jurisdiction over
the operation of the Facility. Owner, after having given its written approval,
shall cooperate with Management Company with regard to the contest, and Owner
shall pay all reasonable attorneys’ fees incurred with regard to the contest
from the Operating Accounts. Counsel for any such contest shall be selected by
Management Company and approved by Owner. Management Company shall, with the
consent of Owner and at Owner’s cost and expense, process all third party
payment claims for the services provided at the Facility, including, without
limitation, consent to the exhaustion of all applicable administrative
proceedings or procedures, adjustments and denials by governmental agencies or
their fiscal intermediaries as third party payors.

D. Owner shall comply with all federal, state and local laws, rules, regulations
and requirements which are applicable to Owner provided that Owner, at its sole
expense and without cost to Management Company, shall have the right to contest
by proper legal proceedings the validity, so far as applicable to it, of any
such law, rule, regulation or requirement, provided that such contest shall not
result in a suspension of operations of the Facility. Notwithstanding the
foregoing, however, Owner shall not be deemed to be in breach of the covenant
contained in this clause (D) if Owner’s failure to so comply is the result of a
failure by Management Company to comply with any of its obligations under this
Agreement.

     1.9 Executive Director and Assistant Executive Director. Management Company
shall, on an ongoing basis and subject to replacement in Management Company’s
discretion, subject to Section 1.4B hereof, provide the Facility with adequate
staff and a qualified Executive Director and, at the discretion of Management
Company, an Assistant Executive Director. The compensation, including fringe
benefits, payable to the Executive Director and/or Assistant Executive Director
shall be reasonable and in line with compensation payable by other operators to
Executive Directors of like facilities in the Facility’s general market area,
and subject in any event to Owner’s approval.

     1.10 Quality Controls. Management Company shall activate and maintain on a
continuing basis, a Quality Assurance Program in order to provide objective
measurements of the

15



--------------------------------------------------------------------------------



 



quality of services provided at the Facility and in connection therewith shall
utilize such techniques (e.g. resident interviews, physician interviews,
periodic training and inspections) as Management Company may reasonably deem
necessary to maintain the quality of the Facility.

     1.11 Use of Management Company’s Personnel. Representatives of Management
Company shall visit the Facility as often as Management Company deems necessary.
All out-of-pocket expenses arising from travel and lodging connected with such
visitations shall be borne by Management Company.

     1.12 Taxes. Any applicable income taxes of Owner, any federal, state or
local taxes, assessments or other governmental charges imposed on the Facility
and arising from Owner’s period of ownership are the obligations of Owner, not
of Management Company, and all of the foregoing shall be paid out of the
Operating Account of the Facility. With the Owner’s prior written consent,
Management Company may, and at Owner’s direction shall, contest the validity or
amount of any such tax or imposition on the Facility in the same manner as
described in Section 1.8(C) hereof. Management Company, on behalf of Owner,
shall cause all Social Security and federal and state income tax withholding and
other employee taxes which may be due and payable to be paid promptly from the
revenues of the Facility before the payment of any other operating expenses
therefrom.

     1.13 Information Re: Facility. Management Company, within thirty (30) days
after commencement of the term of this Agreement, shall prepare and submit to
Owner a complete list of:



  A.   books and records of the Facility held by Management Company;     B.  
personal property relating to the Facility;     C.   service contracts relating
to the Facility;     D.   all necessary records relating to the operation of the
Facility and the personal property located at the Facility belonging to Owner;
and     E.   all licenses, permits, operating or occupancy certificates,
employment contracts, service contracts, cooperation agreements, transfer or
transportation agreements, and insurance certificates relating to the
maintenance and operation of the Facility.

     Management Company shall be responsible for the due and proper maintenance
of all items on the foregoing lists at the expense of Owner.

     Management Company, upon request by the Owner, will make available to the
Owner all facility operational management materials for review at the corporate
offices of Management Company.

     1.14 Good Faith Effort by Management Company. Management Company shall act
in good faith and use its best reasonable efforts to perform its obligations
hereunder, but shall have no liability to Owner for any decisions made with
respect to or any actions taken or in the omission of any actions in connection
with the Facility operations, so long as such decisions, actions or omissions
were made or taken in good faith and met the standard of care set forth in
Section 1.2 hereof. Provided, further, that the liability of Management Company
to Owner is

16



--------------------------------------------------------------------------------



 



limited to actual damages suffered by Owner as a direct and proximate result of
Management Company’s negligence pursuant to the standard of care in section 1.2
herein or willful breach hereunder.

     1.15. Compliance Program. Each party shall maintain an effective corporate
compliance and ethics program and shall share such program with the other party
along with any modifications and revisions thereto. Each party agrees to charge
its affected employees and agents with the responsibility of reviewing and
becoming knowledgeable about such programs.

ARTICLE 2.
MANAGEMENT FEE

     2.1 Management Fee. On or before the 4th business day following the end of
each calendar month, Owner shall pay to Management Company, as the amount
regularly due for the services being provided pursuant to this Agreement, a
Regular Management Fee equal to the monthly Base Management Fee for that month
set forth in the table below for the Facility then owned by Owner, plus an
additional monthly fee (the “Incentive Fee”) for that month equal to the excess
of five percent (5%) of the operating revenues as defined in the Financing
Documents (determined in accordance with generally accepted accounting
principles after adequate provision for allowances, bad debts and uncollectible
accounts, and excluding investment income) of the Facility for that month over
such monthly Base Management Fee, provided that the total amount of such Regular
Management Fee (i.e. such monthly Base Management Fee plus such additional
Incentive Fee) earned in any month shall in no event exceed 200% of the Base
Management fee for that month.

          Fiscal Year   Monthly Ending June 30

--------------------------------------------------------------------------------

  Base Fee $

--------------------------------------------------------------------------------

2001
  $ 6,500  
2002
  $ 7,000  
2003
  $ 7,500  
2004
  $ 8,000  
2005
  $ 8,500  

     2.2 Following the release of the annual audit for each fiscal year during
the term of this Agreement, the amount of the Regular Management Fee earned by
Management Company for that fiscal year shall be recomputed as being equal to
the Base Annual Fee (as hereinafter defined) for that fiscal year, plus an
Incentive Fee for that fiscal year equal to the excess of five percent (5.0%) of
the collected operating revenues of the Owner from the Facility for that fiscal
year over such Base Annual Fee, but such Incentive Fee shall not exceed 100% of
the Base Annual Fee for the fiscal year. Following the preparation of such
annual audit for any fiscal year during the term of this Agreement and
recomputation of the Regular Management Fee for that fiscal year, the parties
shall account to each other for any overpayment or underpayment of the Regular
Management Fee found to have been made with respect to that fiscal year. As used
herein, the Base Annual Fee for any fiscal year shall mean the base monthly fee
for the Facility for that fiscal year times the number of months during that
fiscal year that this Agreement was in effect.

17



--------------------------------------------------------------------------------



 



     2.3 Payment of Management Fees. Owner shall be obligated to pay Management
Company the Management Fees as stated above only from the funds made available
from the Operating Account, or from any other funds established with the
proceeds of the Bonds or of the Taxable Loan to cover operating expenses during
the lease-up of the Facility to the extent such payment can be made in
accordance with the applicable provisions of the Financing Documents and only at
the times such Minds are made available thereunder. If for any. month, the
Management Fee is not paid because of the terms of the Financing Documents or
insufficient funds, then, such amount will not be forgiven but shall remain an
obligation of Owner and be deferred until such time as such amount is capable of
being paid in compliance with this Agreement. In addition, if there should occur
any event of default under any of the Financing Documents which results from
acts under the control of Management Company, then during such period of
suspension the Management Fee shall be equal to the Base Management Fee only.

     2.4 Other Fees. The Management Fee shall be in addition to any and all
reimbursements due Management Company hereunder, and any revenues due Management
Company or Affiliates of Management Company under other contracts between Owner
and Management Company or such Affiliates (collectively, Manager Reimbursements
and Contract Payments). The Manager Reimbursements and Contract Payments are not
limited to the sources of payment set forth in Section 2.3, are not subordinated
to any other obligations of the Owner, and are backed by the full faith and
credit of the Owner. Owner agrees that in the event that it should fail to pay
any Manager Reimbursements and Contract Payments when due, then, provided that
such failure has continued for a period of five days after Manager has notified
Owner thereof in writing, interest shall accrue on the same at the rate of one
percent (1.00%) per month until paid, and in the event it should be determined
that Owner had, at the end of the month in which such five day notice period
has. elapsed, sufficient unrestricted funds such overdue Manager Reimbursements
and Contract Payments after finding all required obligations then due under the
Financing Documents and after reserving sufficient funds to pay its next month’s
obligations under the Financing Documents and other operating expenses payable
during that month, then Owner agrees to pay to Manager a late charge equal to
ten percent of the amount of such overdue Manager Reimbursements and Contract
Payments.

ARTICLE 3.

OTHER TRANSACTIONS WITH
MANAGEMENT COMPANY OR ITS AFFILIATES

     3.1 Transactions with Management Company and Its Affiliates.
Notwithstanding anything else herein contained, Management Company shall not,
without the prior written consent of Owner after full disclosure by Management
Company of such affiliation and interest, cause Owner to enter into any contract
with Management Company or any affiliate thereof for services required to be
provided by Management Company under this Agreement, or pay any amount to
Management Company or its Affiliates, other than Management Fees described in
Article 2 hereof, reimbursement of the costs of Management Company’s Facility
staff, or reimbursement of bona fide expenses to unrelated third parties.

18



--------------------------------------------------------------------------------



 



ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

     4.1 Representations and Warranties of Owner. Owner makes the following
representations and warranties which are material representations and warranties
upon which Management Company relied as an inducement to enter into this
Agreement:

A. Status of Owner. Owner is a non-profit corporation duly organized and validly
existing in good standing under the laws of the State of Texas, and is qualified
in all other jurisdictions where necessary in order to conduct its business and
has all necessary power to carry on its business as now being conducted, to
operate its properties as now being operated, to carry , on its contemplated
business, to enter into this Agreement and to observe and perform its terms.

B. Authority of Due Execution. Owner has full power and authority to execute and
deliver this Agreement and all related documents and to carry out the
transactions contemplated herein; which actions will not with the passing of
time, the giving of notice, or both, result in a default under or a breach or
violation of (i) the Owner’s Articles of Incorporation or Bylaws; or (ii) any
law, regulation, court order, injunction or decree of any court, administrative
agency or governmental body, or any mortgage, note, bond, indenture, agreement,
lease, license, permit or other instrument or obligation to which Owner is now a
party or by which Owner or any of its assets may be bound or affected. This
Agreement constitutes a valid and binding obligation of Owner, enforceable in
accordance with its terms, except to the extent that its enforceability is
limited by applicable bankruptcy, reorganization, insolvency, receivership or
other laws of general application or equitable principals to or affecting the
enforcement of creditor’s rights.

C. Litigation. There is no litigation, claim, investigation, challenge or other
proceeding pending or, to the knowledge of Owner, threatened against Owner, its
properties or business which seeks to enjoin or prohibit it from entering into
this Agreement.

D. Section 50I(c)(3) Status. Owner represents, warrants and covenants that it is
and will use its reasonable best efforts to remain a corporation described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, (the “Code”)
and which is not a private foundation and shall not knowingly use the Facility
in any unrelated trade or business.

E. Financing Documents. Owner acknowledges receipt of copies of each Financing
Documents.

     4.2 Representations and Warranties of Management Company. Management
Company makes the following representations and warranties which are material
representations and warranties upon which Owner relied as an inducement to enter
this Agreement:

19



--------------------------------------------------------------------------------



 



A. Status of Management Company. Management Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Delaware, and has all necessary power to carry on its business as now being
conducted, to carry on its contemplated business, to enter into this Agreement
and to observe and perform its terms. Management Company is qualified to do
business in the State of Texas.

B Authority and Due Execution. Management Company has full power and authority
to execute and to deliver this Agreement and all related documents and to carry
out the transactions contemplated herein; which actions will not with the
passing of time, the giving of notice, or both, result in a default under or a
breach or violation of (i) Management Company’s Articles of Incorporation or
Bylaws, or (ii) any law, regulation, court order, injunction or decree of any
court, administrative agency or governmental body, or any mortgage, note, bond
indenture, agreement, lease, license, permit or other instrument or obligation
to which Management Company is now a party or by which Management Company or any
of its assets may be bound or affected. This Agreement constitutes a valid and
binding obligation of Management Company, enforceable in accordance with its
terms, except to the extent that its enforceability is limited by applicable
bankruptcy, reorganization, insolvency, receivership or other laws of general
application or equitable principals related to or affecting the enforcement of
creditor’s rights.

C. Litigation. There is no litigation, claim, investigation, challenge or other
proceeding pending or, to the knowledge of Management Company, threatened
against Management Company, its properties or business which seeks to enjoin or
prohibit it from entering into this Agreement.

D. Maintenance of Owner’s 501(c)(3) Status. Management Company represents,
warrants and covenants that it will use its reasonable best efforts to assist
Owner as contemplated herein in remaining a corporation described in
Section 501(c)(3) of the Code and which is not a private foundation. By way of
illustration, Management Company shall promptly provide to Owner any information
or other special types of reports which may be required to be maintained or
filed by Owner. Management Company shall not evict any patient from the Facility
on account of inability to pay the full amount of monthly service charges (as
opposed to willful failure to pay) without the prior written consent of Owner.

E. Performance of Owner’s Obligations Under. Bond Documents. Management Company
acknowledges receipt of copies of all Bond Documents. Management Company
covenants and agrees that, to the extent it may legally and practically do so,
it will use its best efforts as contemplated herein to assure compliance by
Owner with its obligations under the Financing Documents including, but not
limited to, the following:



  i.   Preparing and submitting to Owner for its approval any required or
recommended change in the Approved Budget; and     ii.   Recommending to Owner
an Architect, Consulting Engineer, General Contractor, Insurance Consultant and
other professional or skilled persons necessary to fulfill the obligations of
the Owner under the Financing Documents, based upon high professional
qualifications.

20



--------------------------------------------------------------------------------



 



ARTICLE 5.

TERMINATION

     5.1 Termination for Cause

A. If either party is dissolved or liquidated, or shall apply for or consent to
the appointment of a receiver, trustee or liquidator of it or all or of a
substantial part of its assets, file a voluntary petition in a bankruptcy, make
a general assignment for the benefit of creditors, file a petition or an answer
seeking reorganization or arrangement with creditors or to take advantage of any
insolvency law, or if an order, judgment or decree shall be entered by a court
of competent jurisdiction, on the application of a creditor, adjudicating said
party bankrupt or insolvent or approving a petition seeking reorganization of
said party or appointing a receiver, trustee or liquidator for said party or all
or a substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of 90 consecutive days, then in
case of any such event, the term of this Agreement shall expire, at the other
party’s option, on thirty (30) days’ written notice to the other party and the
Servicing Agent. Such termination shall be without prejudice to Management
Company’s right to receive Management Fees under Article 2 hereof and amounts
due to reimburse Management Company for all Manager Reimbursements and Contract
Payments (including without limitation payroll and burdens under Section 1.4(A)
hereof), through the date on which such termination becomes effective.

B. If Owner shall fail to pay to Manager any Manager Reimbursements and Contract
Payments which are then due and payable hereunder or under any other agreement
between Owner and Manager, and such failure has continued for a period of ten
(10) days after Manager has notified Owner and the Servicing Agent thereof in
writing,

C. If Owner or Management Company shall fail to keep, observe or perform any
material covenant, term or provision of this Agreement to be kept, observed or
performed by it, and such default shall continue for a period of 60 days (three
(3) days in the event of failure of Owner to reimburse Management Company for
payroll and burdens under Section 1.4(A)) after written notice by the
non-defaulting party to the other specifying the default in question and
requesting that the default be cured, then in case of any such event and upon
the expiration of any period of grace applicable thereto, the term of this
Agreement shall expire, at the option of the non-defaulting party on thirty
(30) days further written notice to the other party and the Servicing Agent,
provided that, except with respect to monetary defaults of Owner (if the Owner
is the defaulting party) or periods during which an event of default under the
Bond Documents has occurred and remains uncured (if the Management Company is
the defaulting party), if the defaulting party has commenced cure within such
60 day period, and diligently pursues such cure after the 60 day period, then
the right to give such five day. notice of termination shall be

21



--------------------------------------------------------------------------------



 



suspended for the time necessary to effect such cure. Notwithstanding anything
to the contrary herein, in the event that Owner fails to reimburse Management
Company, for payroll and burdens under Section 1.4 (A) hereof, within three
(3) days after payment of payroll, Management Company at its option may
terminate this Agreement upon three (3) days prior written notice to Owner and
the Servicing Agent.

C. If accrued but unpaid Regular Management Fees remain unpaid for a period of
sixty (60) days or more, the term of this Agreement shall expire at the option
of Management Company upon thirty days’ written notice to the Owner and the
Servicing Agent.

D. Owner shall have the right, after 30 days’ prior written notice to Management
Company and the Servicing Agent, to terminate this Agreement if because of
Management Company’s acts or omissions. (i) an action or failure to act on the
part of Management Company shall have resulted in an Event of Default under any
of the Bond Documents which is not cured within 30 days after Management
Company’s receipt of written notice of said Event; (ii) if the Servicing Agent
is entitled to terminate this Agreement under any of the Financing Documents and
does so, or if the Owner is required to terminate this Agreement under any of
the Financing Documents; (iii) after the second anniversary of the Contract Date
the average occupancy of the Facility subsequently drops below 90% for any two
consecutive calendar months; or (iv) Management Company fails to correct (or to
obtain waivers of) any material deficiencies found by any regulatory body to
exist in meeting the standards for licensure or for participating in any third
party payor program, if any, upon which the profitability of the Facility is at
the time dependent, in sufficient time to avoid any delicensure of the Facility
or decertification of the Facility under any such third party payor program or
under state licensure regulations; provided, however, that this Agreement cannot
be terminated by the Owner pursuant to this clause (iv) if the Owner is not
providing adequate funds to cure or correct such deficiencies on a timely basis.

E. The Management Agreement shall immediately be terminated and the Manager
shall be deemed to have immediately resigned from its duties hereunder, at the
request of the Owner acting at the direction of the Servicing Agent, upon the
occurrence of a Trigger Event under the Loan and Financing Agreement.

     Notwithstanding anything else herein contained, neither party shall have
the right to terminate this Agreement as a result of any of the reasons set
forth in clauses (B) and (C) above, if (i) the acts or omissions of the party
seeking the termination materially contribute to the reason for termination; or
(ii) the event is caused by strikes, other labor disturbances, fires, windstorm,
earthquake, arbitrary and capricious action by third party payors, war or other
state of national emergency, terrorism, or other events not the fault of either
party, in which the negligence of either party hereto is not a materially
contributing factor to the occurrence of such event.

22



--------------------------------------------------------------------------------



 



     5.2 Termination Without Cause.

A. Either party has the option to terminate this Agreement upon 30 days’ prior
written notice to the other and the Servicing Agent upon the occurrence of
either of the following:



  i.   The Facility or any material portion thereof is damaged or destroyed to
the extent that in the written opinion of an independent architect or engineer
reasonably acceptable to both parties: (1) it is not practicable or desirable to
rebuild, repair or restore the Facility to its condition immediately preceding
such damage within a period of six months; or (2) the conduct of normal
operations of the Facility is interrupted for a period of six months or more; or
    ii.   Title to the temporary use of all or substantially all of the Facility
is taken under the exercise of the power of eminent domain by the government
authority or person, firm or corporation acting under governmental authority
which in the opinion of an independent architect or engineer reasonably
acceptable to both parties, prevents or is likely to prevent the conduct of
normal operations at the Facility for a period of at least six months.

Provided, however, if the termination occurs as a result of any of the events
described in clause (A) of this Section 5.2, and if Owner or any Affiliate
thereof rebuilds, restores or otherwise rearranges the Facility and recommences
operations thereof, Owner shall give Management Company the first option to
manage the Facility under the same terms, conditions and fees as provided
herein.

B. Owner shall have the right to terminate this Agreement on or after the third
anniversary of the Commencement Date without cause, exercisable by delivery of
written notice to the Management Company and the Servicing Agent no later than
90 days prior to the effective date of termination.

     5.3 Management Company’s Obligations After Termination or Expiration of
Agreement. Upon the expiration or termination of this Agreement, or the
termination of Management Company’s services hereunder, as provided above,
Management Company shall:

A. deliver to Owner, or such other person or persons designated by Owner, copies
of all books and records of the Facility and all funds in the possession of
Management Company belonging to Owner or received by Management Company pursuant
to the terms of this Agreement or of any of the Financing Documents for or on
behalf of Owner;

B. assign, transfer, or convey to such person or persons all service contracts
and personal property relating to or used in the operation and maintenance of
the Facility, except any personal property which was paid for and is owned by
Management Company;

23



--------------------------------------------------------------------------------



 



C. remove, at its cost and expense, all signs that it may have placed at the
Facility indicating that it is the manager of same and replace and restore the
damage resulting therefrom; and

D. make itself available at reasonable times, for a period of forty-five
(45) days after such expiration or termination, to consult with and advise Owner
or such other person or persons regarding the operation and maintenance of the
Facility. Such consultation shall not exceed two hours per week unless otherwise
agreed to by the Management Company. Owner shall pay Management Company on an
hourly basis at fair market rates charged by the consultants for similar
services.

     Upon any termination or the expiration pursuant to this Article 5, the
obligations of the parties hereto (except those specified as surviving) shall
cease as of the date specified in the notice of termination, except that
Management Company shall comply with the applicable provisions of this Section
and unless specifically stated otherwise, shall be entitled to receive any and
all Management Fees, reimbursements of payroll and burdens, and other expense
reimbursements, which may be due Management Company hereunder through the
effective date of such termination or expiration.

ARTICLE 6.

MISCELLANEOUS COVENANTS

     6.1 Additional Covenants of Management Company. Management Company hereby
makes the additional covenants set forth in this Section, which are material
covenants and upon which Owner relies as an inducement to enter into this
Agreement:

A. Assignment. Management Company may not assign its rights and obligations
hereunder without Owner’s prior written approval, not to be unreasonably
withheld. Owner shall not assign its rights and obligations under this Agreement
without the prior written consent of Management Company and Servicing Agent,
except that Owner may assign its rights under the Agreement to the Issuer and/or
the Trustee as security for the Bonds and to MuniMae as security for the Taxable
Loan, and to any receiver appointed by the appropriate court or commission
pursuant to receivership proceedings or to any party taking possession of the
Facility as a result of any foreclosure of such Trustee’s mortgage against the
Facility or other action taken by such Trustee.

B. Transfer of Executive Directors or Assistant Executive Directors. Management
Company agrees that it will not transfer any Executive Director or Assistant
Executive Director from the Facility to another facility or business which is
not owned by Owner, unless such Executive Director or Assistant Executive
Director is promptly replaced with a fully trained and qualified new Executive
Director or Assistant Executive Director, as the case may be, who is reasonably
satisfactory to Owner.

C. Transfer of Residents. Management Company agrees that it will not, without
the prior written consent of the Owner, encourage or solicit the transfer of any
resident of the Facility to another similar facility in which Management Company
has an interest which

24



--------------------------------------------------------------------------------



 



is not owned by Owner, unless the physical or medical condition of the resident
indicates that such a transfer would be appropriate and Owner is informed in
advance thereof. The Management Company may, however, freely discuss and not
inhibit such a transfer when the original basis for the subject resident to be
admitted to any of the Owner’s Facility was to acquire temporary accommodations
until a room became available in another facility where the resident prefers to
live.

D. Management Company shall not enter into any construction contract or other
agreement which could result in the creation of a lien on the Facility, without
the prior written consent of Owner.

E. Management Company shall establish and maintain records and procedures to
account for any resident funds deposited with the Facility. One or more
“Resident Trust Accounts” shall be established in accordance with the terms
hereof and all disbursements therefrom and records and procedures relating
thereto shall conform with the requirements of applicable governmental
regulations, licensure and all other applicable requirements and the terms
hereof.

F. Management Company shall maintain adequate systems and procedures governed by
written policies and procedures covering all aspects of its operational and
fiscal processes and sufficient to ensure that the Facility’s assets and
business are safeguarded in all material respects.

     6.2 Additional Covenants of Owner. Owner hereby makes the additional
covenants set forth in this Section, which are material covenants and upon which
Management Company relies as an inducement to enter into this Agreement:

A. Owner will cooperate with Management Company in every reasonable respect and
will furnish Management Company with all information required by it for the
performance of its services hereunder and will permit Management Company to
examine and copy any data in the possession or control of Owner affecting
Management Company and/or operation of the Facility and will in every way
cooperate with Management Company to enable Management Company to perform its
services hereunder.

B. Owner will examine documents submitted by Management Company and render
decisions pertaining thereto, when required, promptly to avoid unreasonable
delay in the progress of Management Company’s work. Owner agrees that it will
not unreasonably fail to execute and deliver all applications and other
documents that may be deemed by Management Company to be necessary or proper to
be executed by Owner in connection with the Facility, subject to the limitations
in this Agreement with respect to the budget and other rights of Owner.

C. Owner acknowledges that Management Company retains all ownership and other
rights in all proprietary systems, manuals, materials and other information, in
whatever form, developed by Management Company in the performance of its
services hereunder, and nothing contained in this Agreement shall be construed
as a license or transfer of such information either during the term of this
Agreement or thereafter. Upon termination

25



--------------------------------------------------------------------------------



 



of this Agreement all such proprietary systems, manuals, materials and other
information in whatever form shall be removed from the Facility.

     6.3 Binding Agreement. The terms, covenants, conditions, provisions and
agreements herein contained shall be binding upon and inure to the benefit of
the parties hereto, their successors and assigns.

     6.4 Relationship of Parties. Nothing contained in this Agreement shall
constitute or be construed to be or to create a partnership, joint venture or
lease between Owner and Management Company with respect to the Facility.
Management Company shall have no right or authority, express or implied, to
commit or otherwise obligate Owner in any manner whatsoever except to the extent
specifically provided in this Agreement.

     6.5 Notices.

A. If Management Company shall desire the approval of Owner to any matter,
Management Company will give written notice by mail and by facsimile
transmission to Owner that it requests such approval, specifying in the notice
the matter as to which approval is requested and reasonable detail respecting
the matter. If Owner shall not respond negatively in writing by mail and by
facsimile transmission to the notice within 10 days after the sending thereof
(unless some other period for response is specified in this Agreement),
Management Company may send a second such notice in such fashion to Owner. If
Owner shall not respond negatively in writing by mail and facsimile transmission
to the second notice within five days after the sending thereof (unless some
other period for response is specified in this Agreement), Owner shall be deemed
to have approved the matter referred to in the notice. Any provisions hereto to
the contrary notwithstanding in emergency situations (as determined by
Management Company), Management Company shall not be required to seek or obtain
Owner’s approval for any actions or omissions which Management Company, in its
sole judgment, deems necessary or appropriate to respond to such situations,
provided Management Company promptly thereafter reports such action or omission
to Owner in writing, by mail and by facsimile transmission.

B. All notices, demands and requests contemplated hereunder by either party to
the other shall be in writing and shall be delivered by hand, transmitted by
overnight courier or mailed, postage prepaid, registered or certified mail,
return receipt requested:



  i.   To Owner, by addressing the same to:

GF/Arlington, Inc.
3575 Piedmont Road, N.E.,
Suite 930, Fifteen Piedmont Center
Atlanta, GA 30305

26



--------------------------------------------------------------------------------



 



With a copy to:

Alston & Bird
One Atlantic Center
1201 West Peachtree Street
Atlanta, GA 30309-3424
Attn: Peter M. Wright



  ii.   To Management Company, by addressing the same to:

The Covenant Group
5601 Bridge Street Suite 504
Fort Worth, TX 76112
Attn: Gary Staats



  iii.   To the Servicing Agent, by addressing the same to:

MuniMae Portfolio Services, LLC
218 N. Charles Street
Baltimore, Maryland 21201
Attention: Asset Management



  iv.   or to such other address or to such other person as may be designated by
notice given from time to time during the term hereof by one party to the other.
Any notice hereunder shall be deemed given three (3) days after mailing, if
given by mailing in the manner provided above, or on the next business day
following the date delivered or transmitted if given by hand, overnight courier
or facsimile.

     Copies of all notices given by either party giving notice of any default
hereunder or any exercise of any remedy in consequence of any such default shall
also be sent to the Servicing Agent and Trustee at the address set forth in the
Loan and Financing Agreement.

     6.6 Arbitration of Disputes. The parties hereto agree that any controversy
or claim arising out of or relating to this Agreement, or the breach thereof,
shall be settled by arbitration pursuant to the Federal Arbitration Act. The
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association; a single arbitrator shall be
selected under those Rules; the arbitration shall be initiated in Atlanta,
Georgia; and except for. the filing fee, all cost of the arbitrator shall be
allocated by the arbitrator and judgment on the award rendered by the arbitrator
shall be entered in any court having jurisdiction thereof. . The parties are
hereby authorized to bring actions to compel arbitration or for equitable relief
in aid of arbitration. The parties hereto specifically consent to the
jurisdiction and venue of any state or federal court lying within Fulton County,
Georgia for the purposes of any proceeding contemplated by the preceding
sentence. If any part of this Agreement is held void, voidable or otherwise
unenforceable by any arbitrator, nothing contained herein shall limit the
enforceability of any other part.

     6.7 Entire Agreement: Amendments. This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter, and no
prior oral or written, and no contemporaneous oral representations or agreements
between the parties with respect to the subject matter of this Agreement shall
be of force and effect. Any additions, amendments or

27



--------------------------------------------------------------------------------



 



modifications to this Agreement shall be of no force and effect unless in
writing and signed by both Owner and Management Company with notice to the
Servicing Agent.

     6.8 Governing Law. This Agreement has been executed and delivered in the
State of Georgia and all of the terms and provisions hereof and the rights and
obligations of the parties hereto shall be construed and enforced in accordance
with the laws thereof.

     6.9 Captions and Headings. The captions and headings throughout this
Agreement are for convenience and reference only, and the words contained
therein shall in no way be held or deemed to define, limit, describe, explain,
modify, amplify or add to the interpretation, construction or meaning of any
provision of or the scope or intent of this Agreement nor in any way affect this
Agreement.

     6.10 Costs and Expenses; Indemnity. Except as otherwise expressly provided
herein, all fees, costs, expenses and purchases arising out of, relating to or.
incurred in the operation of the Facility, including, without limitation, the
fees, costs and expenses of outside consultants and professionals, shall be the
sole responsibility of Owner. Management Company, by reason of the execution of
this Agreement or the performance of its services hereunder, shall not be liable
for or be deemed to have assumed any liability for such fees, costs and
expenses, or any other liability or debt of Owner whatsoever, arising out of or
relating to the Facility or incurred in its operation, except the salaries of
Management Company’s employees and the expenses and costs incurred at its
central administrative offices in the performance of its obligations hereunder.
Management Company shall have no obligations hereunder to advance any sums
required to maintain necessary licenses and permits and to otherwise keep the
Facility operating as an home for the aged community.

     6.11 Non-Recourse Nature of Owner’s Obligation. Notwithstanding anything
else herein contained, the obligations of Owner hereunder shall be limited to
its interest in the Facility and the revenues thereof and receivables and
accounts related thereto, and Management Company shall have no right to proceed
against any other assets of Owner to satisfy any obligation of Owner. No
officer, director, or member of Owner shall have any personal liability
hereunder.

     6.12 Revenue Procedure 97-13. To the extent any provisions of this
Agreement violates the restrictions in Revenue Procedure 97-13, then the
Agreement shall be deemed to be automatically amended so as to comply with the
restrictions contained in Revenue Procedure 97-13.

     613. Financing Documents Shall Govern. If and to the extent any provision
of this Agreement is inconsistent with or does not include any provisions of the
Financing Documents, it is agreed by the Owner and Manager that the terms of the
Financing Documents shall control.

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, sealed and, delivered
this Agreement through their duly authorized representatives, as of the day and
year first above written.

     
OWNER:
  MANAGEMENT COMPANY:
GF/Arlin
  CGI Management, Inc.
 
   
/s/ Gregory K Grove
  /s/ Robert Bullock

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Gregory K. Grove, President
  Robert Bullock, Secretary/Treasurer

29